Title: From Thomas Jefferson to Joshua Dodge, 19 July 1822
From: Jefferson, Thomas
To: Dodge, Joshua


Dear Sir
Monticello
July 19. 22.
I recieved yesterday your favor of the 12th from N. York, and sincerely congratulate you on your arrival in your native state. I have no doubt the President will consent to the stay which you desire. we expect him daily on a visit to his estate adjoining Monticello, when I shall probably have repeated interviews with him, of which I will avail myself to obtain the permission you ask, which may be more effectually urged in conversation than by writing. I am flattered by your promise of a visit to us, and shall be happy to recieve you here. should you take Richmond in your tour, I would recommend to you when arrived at Fredericksburg, to take the stage to this place first, and hence to Richmond, rather than that to Richmond first and thence to this place. I have been endeavoring to introduce a taste for the lighter & cheaper wines of the South of France to the exclusion of the strong & dearer wines of Portugal & Spain, and I should gladly give you letters to Richmond, which with the benefit of your presence, would probably be the beginning of a first demand of experiment, which I think would soon become considerable. your account of the price and quality of the brandies of Cette is so encouraging that I will ask the favor of you to order a quarter pipe to be added to the articles stated in my letter of June 11. and to be in bottles, in which it will come safer. the dark colour is generally preferred with us. this may cause my invoice to overgo my remittance. the difference may conveniently be paid either here or there. I salute you with great esteem and respect.Th: Jefferson